Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mackenzie on 08/25/22.
The Claim version below replaces all previous claim versions: 
The application has been amended as follows: 
1. (currently Amended)	An anti-bacterial composition for plants comprising:
	garlic oil;
	cinnamon oil;
	yucca stem oil;
	oleic acid is present in an amount of from 10 to 20% by weight;
	hemp seed oil is present in an amount of from 8 to 12% by weight; and
	dimethyl sulfoxide is present in an amount of from 0.5 to 0.15% by weight, the weights based on a total weight of the composition.

2. (Currently Amended)	The anti-bacterial composition for plants of claim 1 wherein garlic oil is present in an amount of from 40 to 50% by weight; cinnamon oil is present in an amount of from 20 to 30 % by weight; yucca stem oil is present in an amount of from 3 to 7% by weight; 

3. (Original)	The anti-bacterial composition for plants of claim 1 wherein garlic oil is present in an amount of 45% by weight; cinnamon oil is present in an amount of 25% by weight; yucca stem oil is present in an amount of 5% by weight; oleic acid is present in an amount of 15% by weight; hemp seed oil is present in an amount of 9.9% by weight; and dimethyl sulfoxide is present in an amount of 0.1% by weight, the weights based on a total weight of the composition.

4. (Original)		The anti-bacterial composition for plants of claim 1 wherein the composition includes allicin, saponins, flavonoids and cinnamaldehyde.

5. (Original)		The anti-bacterial composition for plants of claim 4	wherein the composition includes2,5-Dimethyl-1,3,4-thiadiazole, Diallyl disulfide, Cinnamaldehyde, Diallyl Trisulfide, Allyl Thiopropionate and compound Y having a molecular ion at m/z 147.

6. (Original)		The anti-bacterial composition for plants of claim 1 further including colloidal silver.

7. (Currently Amended)	A method of treating an infected plant comprising the steps of:
	forming at least one hole in the phloem of the plant;
	injecting a therapeutic amount of a composition comprising garlic oil; cinnamon oil; yucca stem oil; oleic acid is present in an amount of from 10 to 20% by weight; hemp seed oil is present in an amount of from 8 to 12% by weight; and dimethyl sulfoxide is present in an amount of from 0.5 to 0.15% by weight, the weights based on a total weight of the composition;
sealing the at least one hole.

8. (Original)		The method of claim 7 wherein the plant is infected with Candidatus Liberibacter asiaticus (CLas).
9. (Original)		The method of claim 8 wherein 3 to 5 weeks after injection  CLas DNA levels dropped 1,100 to 3,100 fold.

10. (Original)		The method of claim 8 wherein 3 to 5 weeks after injection  CLas phage lytic genes of holing, glutathione peroxidase, tail fiber, endolysin and peroxidase decreased.

11. (Currently Amended)	The method of claim 8 wherein 3 to 5 weeks after injection bacterial colonies in the phloem 

12. (Currently Amended)	The method of claim 7 wherein a phloemic migration of the composition is from 1.5-3.25 cm/hr.

13. (Currently Amended)	 The method of claim 8 wherein the composition activates phage lytic genes and promotes  destruction of CLas bacteria.

14. (Currently Amended)	The method of claim 7 wherein garlic oil is present in an amount of from 40 to 50% by weight; cinnamon oil is present in an amount of from 20 to 30 % by weight; yucca stem oil is present in an amount of from 3 to 7% by weight; 

15. (Original)		The method of claim 7 wherein garlic oil is present in an amount of 45% by weight; cinnamon oil is present in an amount of 25% by weight; yucca stem oil is present in an amount of 5% by weight; oleic acid is present in an amount of 15% by weight; hemp seed oil is present in an amount of 9.9% by weight; and dimethyl sulfoxide is present in an amount of 0.1% by weight, the weights based on a total weight of the composition.

16. (Original)		The method of claim 7 wherein the composition includes allicin, saponins, flavonoids and cinnamaldehyde.

17. (Original)		The method of claim 16 wherein the composition includes2,5-Dimethyl-1,3,4-thiadiazole, Diallyl disulfide, Cinnamaldehyde, Diallyl Trisulfide, Allyl Thiopropionate and compound Y having a molecular ion at m/z 147.

18. (Original)		The method of claim 7 further including colloidal silver.

19. (Original)		An anti-bacterial composition for plants comprising:
garlic oil is present in an amount of 45% by weight; 
cinnamon oil is present in an amount of 25% by weight; 
yucca stem oil is present in an amount of 5% by weight; 
oleic acid is present in an amount of 15% by weight; 
hemp seed oil is present in an amount of 9.9% by weight; 
and dimethyl sulfoxide is present in an amount of 0.1% by weight, the weights based on a total weight of the composition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a composition comprising the instant combination of 
garlic oil; cinnamon oil; yucca stem oil; oleic acid present in an amount of from 10 to 20% by weight; hemp seed oil present in an amount of from 8 to 12% by weight; and dimethyl sulfoxide present in an amount of from 0.5 to 0.15% by weight, the weights based on a total weight of the composition. Applicant provides the Busch, Glossary, A Glossary for Mass Spectrometry publication to explain that m/z is a term of the art and is defined as mass over charge. It is clear that the m/z recited in the instant claims mean mass over charge(m/z). See interview summary filed 8/25/2022 for Busch’s publication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616